Citation Nr: 1527702	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  13-25 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of subarachnoid hemorrhage.

2.  Entitlement to service connection for residuals of seizure disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The Veteran served on active duty from March 1980 to April 1986.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision that, in pertinent part, denied service connection for residuals of subarachnoid hemorrhage and for residuals of seizure disorder.  The Veteran timely appealed.

In addition to reviewing the Veteran's paper claims file, the Board has surveyed the contents of his electronic claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran and his representative when further action is required.


REMAND

The Veteran contends that the subarachnoid hemorrhage and associated seizures he suffered post-service developed as a result of injuries sustained while boxing in active service. He reportedly participated in more than twenty-five matches on the "Base" boxing team.  He now asserts that the Base wanted him to move up in weight; and that, in his last match, the opponent outweighed him by twenty pounds and had a longer reach.  The Veteran reportedly was knocked out, and remained unconscious for almost one hour.  Dental work was required.  The Veteran reportedly felt dizzy most of the time, and he had problems keeping his meals down.  He threw up at least four-to-six times weekly.  The Veteran reportedly was put on "light duty," and was given a medical discharge.

The Board notes that service treatment records do not reflect any findings or complaints of subarachnoid hemorrhage or seizures; nor has the Veteran claimed that any in-service injuries occurred during combat.  However, service treatment records show that the Veteran was an amateur boxer; and that he was wrestling with an opponent in April 1982, and they bumped heads.  The Veteran reportedly passed out.  Records show that he was monitored for 15 minutes, and was fine.  He also underwent a dental evaluation in April 1982.  

In January 1983, the Veteran was struck in the left orbital area.  He blew his nose approximately one-half hour later, and his left eyelid suddenly swelled.  X-rays taken of the left orbit revealed no fracture.  The assessment was swelling in left upper eyelid, secondary to subcutaneous air.

In October 1983, the Veteran underwent a gallbladder ultrasound due to complaints of right upper quadrant pain, which were colicky in nature, and nausea.  

Records show that, in November 1983, the Veteran was hit in the nose while playing football.  He complained of difficulty breathing, blurred vision, and nose bleeding.  The examiner noted a loss of consciousness.  The assessment was contusion nasal bridge, small hematoma.

In September 2010, a former sports director for the U.S. Army confirmed that the Veteran actively participated as an outstanding sports team member on the boxing and wrestling brigade sports teams from May 1981 through October 1984.

Under these circumstances, the Veteran's personnel records-including records of assignment, limited profiles, and causes for discharge, if any-could be relevant to the Veteran's claims for service connection. The Veteran should also be invited to submit any other evidence, to include buddy statements, in support of his claims.

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation. 38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. § 3.303(a) (2014); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
 
Given the absence of documentation of in-service problems with neurologic status or mental functioning or of any brain disorders or concerns for aneurysm or risks for hemorrhage, a VA physician provided a negative opinion in June 2013 as to the relationship, if any, between the Veteran's post-service subarachnoid hemorrhage and in-service boxing.

Should development in response to this remand result in additional evidence supporting the Veteran's claims for service connection, further opinion and clarification from a medical specialist as to the nature and etiology of the Veteran's current residuals of subarachnoid hemorrhage and residuals of seizure disorder is needed. The Veteran also is invited to submit a competent medical opinion that his subarachnoid hemorrhage and associated seizures have developed as a result of injuries sustained while boxing in active service.
 
VA is obliged to assist a Veteran to obtain evidence pertinent to his claims. See 38 U.S.C.A. § 5103A (West 2014).

In addition, any outstanding recent VA treatment records should be obtained.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record).

While further delay of this case is regrettable, due process considerations require such action.  Accordingly, the case is REMANDED for the following action:

1.  Invite the Veteran to submit any evidence, to include buddy statements, in support of his claims of in-service injuries sustained while boxing-specifically, to include being knocked out and unconscious for almost one hour, and vomiting numerous times weekly; and competent medical opinions that his residuals of subarachnoid hemorrhage and residuals of seizure disorder developed as a result of injuries sustained while boxing in active service, or are otherwise related to active service.

2. Obtain and associate with the Veteran's claims file (physical or electronic), all service personnel records. Request these records from the NPRC or other appropriate source.

3.  Obtain the Veteran's outstanding VA treatment records, from April 2014; and associate them with the Veteran's claims file. 

4.  If, and only if, additional evidence is received supporting the Veteran's claims, the June 2013 VA examination report should be returned to an appropriate specialist for an addendum opinion identifying any current residuals of subarachnoid hemorrhage and residuals of seizure disorder, and expressing an opinion as to:

Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current residuals of subarachnoid hemorrhage and residuals of seizure disorder are related to disease or injury in active service-specifically, to include the claimed in-service injuries sustained while boxing, as reported by the Veteran.  The medical specialist should support the opinion by discussing medical principles as applied to the specific evidence in the Veteran's case. The claims file, to include a complete copy of this REMAND, should be made available to the specialist for review; and the specialist should acknowledge such review in the addendum report.

If the medical specialist determines that an opinion cannot be made without resort to mere speculation, then it should be clear in the specialist's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorder, or whether the actual cause is due to multiple potential causes.  In other words, simply stating that an opinion cannot be made without resort to mere speculation is not acceptable without a detailed explanation as to why this is so.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

5.  After ensuring that the requested actions are completed, readjudicate the claims on appeal.  If the benefits sought are not fully granted, furnish a supplemental statement of the case (SSOC) and then return the claims file to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




